986 F.2d 546
300 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Vince A. THORNE, Appellant.
No. 91-3123.
United States Court of Appeals, District of Columbia Circuit.
Feb. 16, 1993.

Before BUCKLEY, D.H. GINSBURG and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   On consideration thereof, as will be more fully explained in an opinion to follow, it is


2
ORDERED AND ADJUDGED, that the judgment from which this appeal has been taken be reversed.   It is


3
FURTHER ORDERED, by the court, that the mandate in this matter issue immediately.